DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Request for Continued Examination filed September 7, 2021.
Claims 1, 8, 19 and 21 have been amended.  Claims 11-18 have been canceled.  
Claims 1-10 and 19-24 are pending and have been examined.
In view of the amendment to claim 8, the Section 112 rejection is withdrawn as moot.  
Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-10 are rejected under 35 U.S.C. 103 as obvious over Extrand et al., US 2004/0047108 (hereafter Extrand ‘108) in view of Extrand et al., US 2004/0048009 (hereafter Extrand ‘009).
Regarding claim 1, Extrand ‘108 teaches a carrier tray assembly (Abstract discloses a tray for handling (i.e., carrying) a plurality of components that is an assembly of a rigid body portion and a contact layer).   Regarding the newly recited phrase that is designed to handle a given type of semiconductor component that has a known thickness, the determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts of each case.  MPEP 2111.02.  Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation.  MPEP 2111.02.I.  To the extent that the preamble limits the size and shape of the carrier tray assembly, Extrand ‘108 teaches that it is directed to a carrier tray assembly for semiconductor devices and other small components wherein the component has a surface area that can be placed into direct contact with a tray surface 

The assembly of Extrand ‘108 includes a rigid tray (Figs. 1-2 and 6-7; rigid body portion 110 (para [0035])) with a deck area having a substantially flat surface (body portion 110 upper surface illustrated as being a planar area (i.e., flat) in Figs. 1 and 2 and described in para [0035] as being “overlain” by contact layer 120, thus functioning as a floor or “deck”).
Regarding the claim limitation of on which semiconductor components of the given type are to be secured, this phrase is a statement of intended use or future operation that does not further limit the recited deck area structure. On the merits, see para [0034] discussion of the tray of Extrand ‘108 that includes the body portion 110 “deck” being for handling and thus receiving and securing semiconductor devices and other small components.  Also, see Fig.4 illustrating a plurality of stacked trays of Extrand ‘108 holding semiconductor components 200 (paras [0024] and [0045]).  Further, see Figs. 6 and 7 and discussion at para [0042] of the apparatus of Extrand ‘108 modified to include a grid member 150 for providing individual component retaining regions 152.
 a rim that extends around at least a portion of a periphery of the deck area, the term “rim” is understood as being any peripheral edge feature.  The Extrand ‘108 feature 150 illustrated in Figs. 6 and 7 that is described at para [0042] as a grid member defines individual component retaining regions 152 and is illustrated in Figs. 6 and 7 as having an outer upwardly directed peripheral edge feature that is understood as a rim extending around a periphery of the deck area of Extrand ‘108.
Regarding the recitation of an adhesive film that is affixed to the substantially flat surface of the deck area, see Extrand ‘108 at Figs. 1-2 and 6-7 illustrating contact layer 120 that is described as a single, monolithic piece (para [0044]).  The contact layer is illustrated as a thin layer (i.e., film) in Figs. 1-2 and 6-7 and described as providing adhesion in paras [0038]-[0040].  The contact layer is also described as a soft thermoplastic elastomer, such as a polyamide or styrene-butadiene rubber (para [0036]) understood as being adhesive.  The affixed relationship between the adhesive film 120 and rigid tray deck 110 is disclosed at paras [0040]- [0042]).
Regarding the recitation that the adhesive film is affixed to at least a portion of an inner edge of the rim, see Figs. 6-7 and para [0042] of Extrand ‘108 teaching the grid member 150 having the outer rim as being formed directly on the adhesive contact layer 120 and thus disclosing the layer 120 being affixed to inner edges of the rim.  
Regarding the limitation of wherein the adhesive film includes a tacky upper surface for securing the semiconductor components to the deck area, the Title of Extrand ‘108 describes the chip tray as having a “Tacky Surface.”  The adhesion of the contact layer 120 with respect to components being held thereby (i.e., at the upper 

Regarding the “wherein” claim limitation of a height of the rim is based on the known thickness of the semiconductor components, such that a top surface of the rim is substantially coplanar with top surfaces of the semiconductor components secured within the deck area, it is noted that this is a functional claim limitation made with reference to material being worked upon (the semiconductor components that are to be secured by the deck area).  Although features of an apparatus may be recited either structurally or functionally, an apparatus claim covers what a device is, not what a device does.  MPEP 2114 and 2115.  In this instance, the rim provided by the grid member 150 of Extrand ‘108 that is located on the contact layer 120 (para [0042]) is capable of holding a semiconductor component having a top surface substantially coplanar with the top surface of the rim.  It is the examiner’s position that Extrand ‘108 suggests and thus renders obvious using the apparatus of Extrand ‘108 for holding a component having a thickness up to and substantially including the height of the grid member 150 because common sense dictates that in order to fully protect the top surfaces of individual components from damage during transport, a height of the grid 
In order to advance prosecution, Extrand ‘009 is also being applied against the claim.  Extrand ‘009 teaches a tray for handling and retaining small components of known size and shape on a tacky contact surface (Title; Abstract; para [0034]).  Similar to Extrand ‘108, a tray according to Extrand ‘009 illustrated in Fig. 1, includes pockets 102 defined in part by an outer rim, the pockets having a tacky contact surface 120 (paras [0041]-[0042]).   Similar to Extrand ‘009, Extrand ‘108 illustrates the pockets holding small components of known thickness in Figures 2A, 2B and 6.  The parts 208 illustrated in Figure 2A and the parts 210 illustrated in Figure 2B are held by the apparatus such that a top surface of a rim of the apparatus is located above top surfaces of the components being held on the tacky surface 120.  However, in Fig. 6, the apparatus of Extrand ‘009 is illustrated as being configured such that a top surface of parts being held on the tacky surface 120 (illustrated in phantom) are substantially coplanar with a rim of the apparatus.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Extrand ‘108 in view of the embodiments illustrated in Extrand ‘009 to provide for a variety of configurations of the handling tray apparatus that predictably, adequately hold a part of known thickness either below or at a rim of the apparatus while meeting the objectives of both Extrand ‘108 and Extrand ‘009 of providing a contact surface having a requisite tackiness such that the component is adequately held by the tacky surface and not constrained, and thus not damaged by other portions of the apparatus (see Extrand discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

The claim 2 recitation of wherein the rigid tray is formed as a single component during an injection molding process, is product-by-process language.  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  MPEP 2113.  In this instance, the structure implied by the process steps is explicitly recited in claim 2 as being “a single component.”  Extrand ‘108 discloses its body portion 110 is a single component (see Figs. 1 and 2; paras [0010] and [0041].  See also para [0042] that describes the grid member 150 may be formed directly on the layer 120 during the molding step.  Furthermore, in order to advance prosecution, it is noted that Extrand ‘108 at para [0003] incorporates by reference Schatz et al., US 5,833,073, that discloses injected molded rigid tray frames (see Schatz at col. 4, lines 28-34).      

	Regarding claim 3, Extrand ‘108 discloses its rigid tray body may be made from “rigid polyethylene” at para [0009].   Extrand ‘108 discloses a preference for using thermoplastic materials at para [0041].

claim 4, see Figs. 1 and 2 of Extrand ‘108 illustrating the adhesive film contact layer 120 being in the form of a single continuous sheet and para [0034] disclosure of the layer being “continuous.”  The limitation of “wherein the adhesive film is laminated to the . . . deck area as a continuous sheet during a lamination process” is a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  MPEP 2113.   In this instance, the structure implied by the process steps is recited in the claim as being “a single continuous sheet” which is what is disclosed in Extrand ‘108.  It is also noted that Extrand ‘108 discloses the same process recited in the claim.  Extrand ‘108 discloses an injection overmolding process (a type of lamination) of the surface layer 120 “in a continuous layer” onto the body portion 110 in para [0040].   

Claim 5 recites method of intended use language that does not further limit the structure recited in claim 1.  Structurally, any adhesive surface would “aid” in device securement and any deck would “enable” space for pulling a device away from the deck.  In order to advance prosecution, it is noted that Extrand ‘108 at para [0034] discloses its tray provides for the retention of devices without lateral or vertical physical restraints apart from the thermoplastic contact layer itself (allowing for any desired “predetermined arrangement” of devices on the layer) and that such surface allows for devices to be easily lifted from the surface by robotic handling apparatus.   Furthermore, Extrand ‘108 at para [0039] discloses how the adhesion may be reduced, if desired, thus providing for pulling away of devices from the adhesive layer.

claim 6, Extrand ‘108 discloses its tray assembly may be ESD safe at paras [0034] and [0037], disclosing inherently static dissipative polymers, inherently conductive polymers and well as electrically conductive fillers at para [0037].

	Regarding claim 7, Extrand ‘108 discloses its contact layer (i.e., adhesive film) may be made from a variety of polymers at Fig. 3 and para [0036].  

	Regarding claim 8, see Fig. 7 of Extrand ‘108 illustrating the rim provided by the grid member 150 further includes a sloping or angled surface (i.e., a pitch).  

Regarding claim 9, see Figs. 1, 2 and 4 of Extrand ‘108 illustrating a horizontally directed lip or peripheral border described at para [0035] as projecting outwardly from the contact layer edge 122 and also shown extending outwardly from the downwardly directed skirt 114 (i.e., rim).  

Regarding claim 10,  Extrand ‘108 teaches a skirt 114 that is designed to engage a corresponding upper surface of an adjacent carrier tray assembly with each tray 100 contacting and resting on peripheral border region 112 of the tray immediately below to create stacked structures as illustrated in Fig. 4 (para [0045]).  Extrand ‘108 does not illustrate an interlock component arranged along the top surface of the rim as required by claim 10.   However, Schatz et al., US 5,833,073 (hereafter Schatz) that is incorporated by reference at para [0003] of both Extrand ‘108 and Extrand ‘009, teaches a tacky film frame for holding electronic devices (Title and Abstract) that includes a 

Claims 19-20 are rejected under 35 U.S.C. 103 as being obvious in view of Schatz et al., US 5,833,073 (hereafter Schatz) in view of Sunggok Co., LTD, KR 101442084 published September 23, 2014 (hereafter Sunggok) and discussed with reference to the attached machine translation thereof.  

Regarding claim 19, Schatz discloses an apparatus for housing semiconductor components (apparatus disclosed at Abstract and Figs. 1-6; it is noted the phrase “for housing semiconductor components” is a recitation of intended use in the preamble that does not further limit the apparatus claim, however, on the merits, see Schatz Abstract disclosing its apparatus is for storing and transporting (i.e., housing) electronic devices such as semiconductor chips).  
The apparatus of Schatz includes: 
at least two carrier tray assemblies configured to transport semiconductor components (see Abstract; Figs. 1-6, in particular Fig. 6 (col. 2, lines 39-41) disclosing two storage devices 10 (i.e., carrier tray assemblies), each device having a supporting 
With further reference to Figs. 1-6, each carrier tray assembly of the at least two carrier tray assemblies of Schatz includes: 
a rigid tray (frame 12 with top side 14, bottom side 16, periphery 18 and a window 20 within the periphery 18 that is covered by supporting member 22 (col. 2, lines 49-56)) 
that has (i) a substantially flat deck area (the supporting member 22 illustrated as substantially flat in Figs. 1-6) and 
(ii) a rim about a periphery that extends upward from the substantially flat deck area (stacking structure 25 is in the form of a border or rim (col. 3, lines 27-43)), and
an adhesive film that is affixed to the substantially flat deck area (tacky side 23 of member 22 that may be formed by an adhesive layer 24 (i.e., film) on the top surface 14 (col. 2, lines 53-61)), wherein the adhesive film includes a tacky upper surface for securing the semiconductor components to the rigid tray (the tacky side 23 described at col. 2, lines 57-61 as being adapted to hold a plurality of electronic devices).
Schatz further teaches an interlock component arranged along a top surface of the rigid tray rim in the form of a raised flange 28 extending upwardly from stacking structure 25, the flange of Schatz is understood as a protrusion (i.e., anything that extends above or beyond another surface) that extends from a lower, thicker portion of the stacking structure 25 and thus along the top surface of the rim that is configured to engage a complementary interlock component on an upwardly adjacent carrier tray assembly. The flange 28 is configured to be inserted into recess 26 of another device 10 (col. 3, lines 28-44), thus, a second interlock component arranged along a bottom surface of the rigid tray, is the recess 26 (i.e., an indentation along the bottom surface of the rigid tray that is configured to engage a complementary interlock component on a downwardly adjacent carrier tray assembly) located at the bottom of each device 10, the recess 26 further defined by peripheral flange 36 with insets 38 and shelf 42, the flange 28, in particular the top surface 44 of the flange, engaging and seating within insets 38 of the shelf 42 (col. 3, lines 44-49). 
Regarding the new claim 19 limitations wherein the first and second interlock components have been further limited to include a plurality of first and second interlock components, Schatz is silent. Sunggok teaches a tray for holding electronic products (para [0002]).  An object of Sunggok is to provide such a tray that can be stably stacked as a plurality of vertically stacked trays (page 2 at the paragraph entitled “Summary of the Invention”).  With reference to Figs. 1 and 3-5, Sunggok teaches trays having a plurality of protrusions 115/115a extending from an upper tray body 111a that interlock with a plurality of cooperating insertion grooves 123 so as to constrain the trays when they are in a stacking state (paras [0021]-[0022], [0024] and [0033]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Schatz to replace the interlocking flange and groove of Schatz with the interlocking protrusions and grooves of Sunggok as a predictable, adequate alternative apparatus for restraining the trays of Schatz when they are vertically stacked, the protrusions and cooperating grooves of Sunggok further appearing to provide an improved, more restrained 

Regarding claim 20, Fig. 6 of Schatz illustrates vertical stacking and interlocking.  Fig. 4-5 of Sunggok also illustrates vertical stacking and interlocking.

Claims 21-24 are rejected under 35 U.S.C. 103 as obvious over Extrand et al., US 2004/0048009 (Extrand ‘009) in view of Royer et al., US 5,547,082 (hereafter Royer).
Regarding claim 21, Extrand ‘009 discloses an apparatus in the form of a matrix tray with tacky surfaces (Title; Abstract; Figs. 1, 2 and 5 illustrating tray 100) that includes:
a structural body (rigid body portion 110 that is generally flat and rectangular; Figs. 1 and 2; para [0035]) that further includes: 
a deck area that includes multiple molded depressions (see Fig. 1 upper top surface area of rigid body 110 that further includes a plurality of receiving pockets 102 (i.e., depressions) that may be created by injection molding, for example (i.e., multiple molded depressions) (paras [0035] and [0040]) in which semiconductor components are to be secured (directed to material being worked upon that does not further limit the structure of the apparatus; on the merits, see para [0035] explanation that the pockets 102 are each for engaging and retaining (i.e., securing) a single component), and 
a rim that extends upward form the deck area so as to create a barrier about a periphery of the deck area (see Fig. 1 outer boundary or rim that extends upwardly 
an adhesive film that is laminated within the multiple molded depressions in the deck area of the structural body (with reference to Figs. 1, 2 and 5, each of the pockets 102 is understood as a depression that is a molded feature, with a contact surface layer 120 (i.e., film) being molded over (i.e., type of lamination) the bottom 104 of each pocket 102, (para [0040]), the surface layer 120 is adhesive (para [0038])) wherein the adhesive film has a tacky surface (para [0038] discusses “amount of adhesion” i.e., level of tackiness of the contact surface layer 120) to aid in securement of the semiconductor components (statement of intended use directed to material being worked upon that does not further limit the structure of the apparatus claim; on the merits, para [0038] discusses altering the amount of adhesion provided by the layer 120 depending on the specific physical characteristics of the items being retained, thus disclosing the function of aiding securement of the item being retained).
Regarding the claim limitation that the multiple molded depressions are a plurality of different shapes, Extrand ‘009 illustrates an embodiment wherein the depressions are uniform in size and shape.  Schatz (incorporated by reference at para [0003] of Extrand ‘009), distinguishes its universal tray over devices that have custom pocket sizes for storing and transporting a number of electronic devices of different sizes and shapes (see col. 2, lines 62-67).  Thus, Schatz suggests that trays having custom pocket sizes are known in the art.  
Because Schatz is silent as to the details of such prior art trays, Royer is being applied against the claim.  Royer teaches trays for electronic components that further 
It would have been obvious to one of ordinary skill in the art the time of effective filing of the claims of the invention to modify the apparatus of Extrand ‘009 to provide the molded pockets of Extrand ‘009 as releasable tray frame inserts taught by Royer, for the advantages taught in Royer, that include, but are not limited to, the flexibility and cost savings of providing pockets of different sizes as desired by the user having the ability to change inserts within a frame.

Regarding claim 22 see Fig. 1 of Extrand ‘009 illustrating multiple pockets (depressions) 102 and the adhesive layer described as molded over (i.e., laminated) as a continuous layer over the bottom 104 of each pocket (i.e. overlay) at para [0040]].

Regarding claim 23, see Fig. 2B of Extrand ‘009 illustrating multiple pockets (depressions) and discrete layers 120 are positioned within each pocket (para [0040]).  Also see para [0041] disclosure of injection overmolding (i.e., lamination) of a layer 120 different layer for each depression).

Regarding claim 24, see para [0008] for the tray of Extrand ‘009 being made from multiple materials.  Paras [0036]-[0037] disclose the layer 120 may include inherently static dissipative polymers and/or electrically conductive fillers to make the contact surface ESD safe.  

Response to Arguments
Applicant’s arguments with respect to the previous Section 102 and 103 rejections have been considered but are moot because the new grounds of rejection do not rely on the portions of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746